United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3191
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Robert Eugene Puckett

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Texarkana
                                 ____________

                             Submitted: June 10, 2019
                               Filed: July 15, 2019
                                   [Published]
                                  ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Robert Eugene Puckett pleaded guilty to one count of knowingly failing to
register as a sex offender, in violation of 18 U.S.C. § 2250(a). The district court1

      1
      The Honorable Susan O. Hickey, Chief Judge, United States District Court for
the Western District of Arkansas.
sentenced Puckett to ten months’ imprisonment followed by a five-year term of
supervised release. Puckett appeals, arguing that the district court abused its
discretion in imposing two special conditions of supervised release, Special
Condition Four and Special Condition Five.

       Puckett timely objected to the imposition of these special conditions, so we
review for an abuse of discretion. United States v. Sherwood, 850 F.3d 391, 395 (8th
Cir. 2017). A district court’s discretion to impose conditions of supervised release
is broad, so long as each condition (1) is reasonably related to the sentencing factors
set forth in 18 U.S.C. § 3553(a)(1) and (a)(2)(B)–(D); (2) involves no greater
deprivation of liberty than is reasonably necessary for the purposes set forth in
§ 3553(a)(2)(B)–(D); and (3) is consistent with any pertinent policy statements issued
by the United States Sentencing Commission. 18 U.S.C. § 3583(d). “When crafting
a special condition of supervised release, the district court must make an
individualized inquiry into the facts and circumstances underlying a case and make
sufficient findings on the record so as ‘to ensure that the special condition satisfies
the statutory requirements.’” United States v. Wiedower, 634 F.3d 490, 493 (8th Cir.
2011) (quoting United States v. Curry, 627 F.3d 312, 315 (8th Cir. 2010) (per
curiam)).

       Special Condition Four, as announced by the district court at sentencing,
requires Puckett “to participate in a sex offender treatment program if recommended
by a mental health professional and deemed necessary by [his] probation officer.”
The court then clarified that “a mental health professional has to say that [Puckett]
need[s]” the treatment before it would be required. In its written judgment, the
district court phrased this condition somewhat differently; the judgment indicates that
Puckett “shall” participate in a treatment program but later states that the program
must be recommended by the service provider and approved by his probation officer.
To the extent there is any conflict between the district court’s oral announcement of



                                         -2-
the special condition at sentencing and its written judgment, the oral sentence
controls. See United States v. Foster, 514 F.3d 821, 825 (8th Cir. 2008).

       The district court did not abuse its broad discretion in fashioning this condition.
After conducting the required individualized inquiry into the facts and circumstances
of Puckett’s case, the district court concluded that Special Condition Four was needed
because the underlying convictions that required Puckett to register as a sex offender
were for the attempted sexual abuse of his minor daughter. The district court stressed
that treatment would be required only if it was deemed necessary by both Puckett’s
probation officer and a mental health professional. The condition is thus reasonably
related to Puckett’s history and characteristics, § 3553(a)(1), and imposes no greater
liberty deprivation than is reasonably necessary to protect the public and provide
Puckett with needed mental health treatment, § 3553(a)(2)(C)–(D).

       Puckett contends that United States v. Scott, 270 F.3d 632, 636 (8th Cir. 2001),
stands for the proposition that a special condition of supervised release such as sex-
offender treatment must be reasonably related to the instant conviction, rather than
other sentencing factors. We have never interpreted Scott as holding such. Later
cases have explained that a district court does not abuse its discretion by imposing
special conditions reasonably related to the other sentencing factors identified in
§ 3583(d), which include the defendant’s history and characteristics and the need to
protect the public from further crimes. See, e.g., United States v. James, 792 F.3d
962, 970–71 (8th Cir. 2015); United States v. Smart, 472 F.3d 556, 559 (8th Cir.
2006).

      The district court described Special Condition Five as prohibiting Puckett from
having any “direct unsupervised contact with any minor under the age of 18 without
the written approval of [his] probation officer . . . .” Again, to the extent there is any
conflict between this description and the written judgment—which does not limit the
condition to “direct” contact—the oral sentence controls. See Foster, 514 F.3d at

                                           -3-
825. Because this condition affects Puckett’s ability to contact his own children, a
constitutionally protected liberty interest, it is subject to more careful scrutiny.
United States v. Hobbs, 710 F.3d 850, 853–54 (8th Cir. 2013). “Despite the
constitutional sensitivity of such restrictions, we have repeatedly upheld conditions
requiring defendants to receive permission from a probation officer before contacting
their own children.” Id. at 854; see, e.g., United States v. Stelmacher, 891 F.3d 730,
733–35 (8th Cir. 2018). In light of Puckett’s prior convictions for attempted sexual
abuse of his minor daughter, the district court did not abuse its discretion in imposing
Special Condition Five. “[R]equiring prior approval before a convicted sex offender
has contact with minors is a reasonable means of ensuring that such contact remains
appropriate,” and restricting Puckett’s access to his children is reasonable given that
his prior convictions related to his own minor daughter. United States v. Mickelson,
433 F.3d 1050, 1057 (8th Cir. 2006). The district court also stressed its openness to
modifying or rescinding the condition in the future should circumstances warrant
such action.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -4-